Citation Nr: 1102575	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-30 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD) with major 
depressive disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1972, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 RO decision which granted service 
connection for PTSD, assigning an initial 10 percent disability 
rating.  During the course of the appeal, the RO granted a 
30 percent disability rating in an August 2007 decision, 
effective as of the initial grant of service connection.  The 
Veteran presented sworn testimony in support of his appeal during 
a videoconference hearing before the undersigned Veterans Law 
Judge in September 2008.  The Board remanded the appeal in 
December 2008 for additional evidentiary development.  Based upon 
the new evidence, the Appeals Management Center (AMC) granted a 
70 percent disability rating for PTSD, again effective as of the 
initial grant of service connection.  The AMC also granted 
service connection for major depressive disorder, as part and 
parcel of the Veteran's PTSD.  As this grant, although 
significant, does not represent a complete grant of the benefit 
sought upon appeal, the matter has once again been returned to 
the Board for further appellate review.

The issue of entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.




FINDINGS OF FACT

1.  From February 2003 until May 2009, the evidence of record 
reflects occupational and social impairment, with deficiencies in 
most areas.

2.  From May 2009, total occupational and social impairment is 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an award of a disability rating greater than 
70 percent are not met for the period of time from February 2003 
until May 2009.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.125, 4.126, 4.130, Diagnostic Codes 9411 and 9434 
(2010).

2.  A 100 percent schedular disability rating for PTSD with major 
depressive disorder is warranted beginning in May 2009.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.125, 
4.126, 4.130, Diagnostic Codes 9411 and 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative assert that he is totally 
disabled by his PTSD with major depressive disorder.  They assert 
that he cannot retain or maintain employment due to PTSD and 
depression.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Review of the 
claims file shows that the Veteran was informed of these elements 
with regard to his claims in letters of March 2003 prior to the 
initial adjudication of his claim for service connection for 
PTSD.  The VA is also required to inform the Veteran of how the 
VA assigns disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter 
with this information was provided in April 2006.

VA medical records, service treatment records, Social Security 
Administration records, and VA examination reports have been 
obtained and reviewed in support of the Veteran's claim.  As 
noted above, the Veteran presented sworn testimony in support of 
his claim during a hearing on appeal.  The Veteran and his 
representative have presented written statements in support of 
his claims.  All relevant records and contentions have been 
carefully reviewed.  The Board therefore concludes that the VA's 
duties to notify and assist have been met with regard to the 
matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Because the veteran has perfected an appeal as to the assignment 
of the initial rating for PTSD with major depressive disorder 
following the initial award of service connection, the VA is 
required to evaluate all the evidence of record reflecting the 
period of time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since the Veteran's service connection grant 
was implemented effective in February 2003, this exercise 
involves a fairly lengthy period of time and a large number of 
medical records.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Congenital or developmental defects such as personality disorders 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c), 4.9.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  As service 
connection is precluded for personality disorders, it follows 
that VA compensation may not be paid for impairment resulting 
from personality disorders.

Under the governing regulatory rating criteria, PTSD and 
depression, along with other anxiety disorders, are rated under a 
"General Rating Formula for Mental Disorders".  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 and 9434.  As amended, the 
regulation reads, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent]  
38 C.F.R. § 4.130, Diagnostic Codes 9411 
and 9434.

The psychiatric symptoms discussed above are not exclusive; they 
are examples of typical symptoms for the listed percentage 
ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put 
another way, the severity represented by those examples may not 
be ignored.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).  However, 
when evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2009).  All diagnoses of 
mental disorders must conform to the psychiatric standards set 
forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDER, 
Fourth Edition, The American Psychiatric Association (1994), 
(DSM-IV).  38 C.F.R. § 4.125.

The Veteran has been receiving VA medical care for PTSD with 
major depressive disorder throughout the appeal period.  Review 
of these records reveals that he has taken prescription 
psychiatric medication and had regular psychotherapy throughout 
the appeal period.  Recurrent complaints in the VA medical 
records include difficulty sleeping, difficulty concentrating, 
and irritability.

According to various information in the file, the Veteran has 
been married three times, and has been married to his current 
wife for about fifteen years.  He has a history of remote heroin 
dependence and more recent alcohol abuse, now in remission.  He 
had a history of multiple jail terms in the 1970s, related to 
drugs, assault, and battery, by his own report.  Although 
suicidal ideation was present throughout the appeal period, the 
Veteran's care providers repeatedly addressed the situation by 
reiterating the Veteran's contract to call the VA prior to taking 
any sort of action, by reminding him of the 24-hour availability 
of assistance over the phone, and by reinforcing the non-presence 
of guns in his home.  He has physical problems including chronic 
obstructive pulmonary disease, heart disease, arthritis, and 
recently-diagnosed diabetes.  Social Security records reveal that 
that he has been unemployed since prior to 2003 and has been 
receiving Social Security benefits predicated upon 
unemployability due to chronic brain syndrome and affective/mood 
disorders since February 2003.  

During a general medical VA examination in March 2003, the 
Veteran was noted to be dysphoric, with restricted affect.  His 
insight and judgment were fair, attention span and concentration 
were within normal limits.  His thought content was devoid of 
suicidality or psychotic symptoms.  The examiner described his 
PTSD as "mild to moderate," and assigned a Global Assessment of 
Functioning (GAF) Score of 55.  

VA psychiatric treatment reports throughout the remainder of 2003 
reflect GAF Scores of 55.

In February 2004, VA hospital reports show that the Veteran 
attempted to commit suicide by drinking whiskey and taking an 
overdose of prescription medication, after discovering that his 
wife was cheating on him.  After voluntary admission to the 
psychiatry unit, the Veteran denied having any suicidal ideation 
and stated that he would not have tried to kill himself if he had 
not been intoxicated.  He also explained that he did not believe 
he had an alcohol problem and that he did not want treatment for 
alcohol abuse.  He was determined to be no longer suicidal and 
was discharged from the hospital following an overnight stay.  A 
GAF Score of 35 was assigned following his initial assessment 
upon admission to the hospital.  Upon transfer to the psychiatry 
unit, a GAF Score of 47 was assigned.  A GAF Score of 50 was 
assigned upon discharge from the hospital.  

Subsequent VA treatment reports reflect that the Veteran and his 
wife were seeking individual and marital counseling.  A February 
2004 note reflects that the Veteran had had his hair cut after a 
long time, after he had realized that he had been using his long 
hair as a way to keep people away from him.  A December 2004 note 
shows that the veteran reported using alcohol rarely, that his 
last drink had been more than a month prior, and that he did not 
get intoxicated.  

An April 2005 VA mental health note reflects that the Veteran was 
experiencing good symptom control with his medication regimen and 
that he was doing well and continued to be married.  A GAF Score 
of 65 was assigned.  

During a VA psychiatric examination in March 2006, he reported 
frequent nightmares about Vietnam, constant thoughts about 
Vietnam to the point where he could just be observing the pattern 
of the linoleum on the floor and he would be taken back to the 
jungles of Vietnam in his mind.  He reported daily problems with 
suicidal thoughts, although no current plan for suicide.  He 
explained that he had previously been experiencing periods of 
confusion with dizziness, forgetfulness, and occasional black-
outs, but that these episodes had improved after the placement of 
a cardiac stent and other medical treatment for heart problems.  
Again, the examiner noted that his thought content was positive 
for suicidal ideation, but that there was no intention or plan.  
No homicidal ideation or psychotic symptoms were noted.  The 
examiner rendered diagnoses of recurrent major depressive 
disorder, in partial remission; alcohol dependence, in partial 
remission; polysubstance abuse, in full sustained remission; and 
mild post-traumatic stress disorder.  Cluster B personality 
traits were noted, as well.  The examiner assigned a GAF Score of 
60, but explained that the majority of the Veteran's reduction in 
functioning was secondary to his personality traits and his 
recurrent major depressive disorder.

Records of Vet Center therapy sessions between 2005 and 2008 
reflect discussions of multiple issues, including the Veteran's 
marriage and kids, his attempts to quit smoking, dealing with 
nightmares, and issues involving financial stress.  Several 
notations are to the effect that the Veteran was not having 
suicidal ideation.  March 2007 and August 2007 GAF Scores 
assigned during routine treatment visits were 55.  One undated 
Vet Center record indicates that his wife is his primary motive 
for seeking treatment.  

The Veteran had a heart attack in August 2007.  GAF scores in 
August 2007 (two weeks after the heart attack), October 2007, and 
December 2007 were 55.  In his October 2007 substantive appeal to 
the Board, the Veteran wrote that he believed the VA was failing 
to consider his recent suicide attempt and his poor hygiene in 
assigning the appropriate disability rating for his PTSD.  He was 
readmitted to the VA hospital for additional cardiac care in May 
2008.  The assigned GAF remained 55 at appointments in July and 
October 2008.  

The Veteran and his wife presented sworn testimony during a 
videoconference hearing in September 2008.  During the course of 
the hearing, the Veteran described his problems sleeping, and his 
avoidance.  He stated that he stays in his computer room most of 
the day, where he keeps the blinds drawn over the windows and 
does not answer the phone.  He stated that his wife has to force 
him to take a bath.  His wife testified that the Veteran had 
changed during the past three or four years.  She explained that 
he snaps very easily and that his nightmares had worsened to the 
point where they could not sleep in the same room anymore.  She 
had tried to find a job where she could work when he was sleeping 
so that she could be with him when he was awake, since he did not 
trust anyone else to be with him.  She testified that she has to 
remind him to take a shower and change his clothes.  

A January 2009 VA treatment note reflects that the Veteran had 
been back in the hospital for three weeks, with complications 
involving his cardiac stent.  It was thought that he may have 
suffered a stroke as well, based upon acute symptoms of memory 
loss and confusions.  He continued manifesting depression and 
anger.  He stated he imagined jumping out of a moving car when 
agitated, but his wife and thoughts of his grandkids grounded 
him.  GAF scores in January 2009, February 2009, and March 2009 
were again 55.  

The report of a May 2009 VA examination reflects the Veteran 
complained of recent anger.  He stated he tried to jump out of a 
moving car, smashed a brand new television, tries to start fights 
with his neighbors, and sometimes picks at himself until he 
starts bleeding.  Upon clinical examination, the examiner noted 
thought content including suicidal ideation, homicidal ideation, 
obsessions, ruminations, and paranoid ideation.  He reported 
ongoing conflicts with his spouse.  The examiner noted that the 
Veteran was having persistent paranoid delusions, and that he did 
not understand the outcome of his behavior.  The examiner 
assigned a GAF Score of "45 to 50" and noted severe 
interpersonal, social, occupational, marital and family 
functioning impairment, and severe mental health symptoms, such 
as reexperiencing, avoidant and hyperarousal symptoms, severe 
sleep disturbance with nightmares, irritability, anger, violent 
behavior, homicidal ideation, panic attacks, severe avoidance 
behaviors, paranoid ideation, hypervigilence, constant thoughts 
of suicide, depressed mood, social withdrawal and isolation, 
problems with memory and concentration, poor hygiene, obsessive 
compulsive behaviors, anhedonia, and reported visual 
hallucinations.  The examiner opined that the Veteran had total 
occupational and social impairment due to PTSD.   It was noted 
that he had not worked since 2003-2004.  He had ongoing conflicts 
with his spouse and generally had extreme difficulties related to 
interpersonal and social relationships.   The veteran's prognosis 
was very guarded due to the chronicity and severity of his 
symptoms and impairments.  

In an undated statement, the Veteran's wife wrote of the 
Veteran's confusion, fear of crowds, fear of socializing in 
public, and his nightmares and demons.  

Applying the law to the facts of the case, as summarized above, 
the Board finds that the currently-assigned 70 percent disability 
rating more nearly approximates the Veteran's level of impairment 
due to PTSD with major depressive disorder from February 2003 
until May 2009.  As of the May 2009 VA examination report, 
however, the evidence reflects impairment more nearly 
approximating that described for a 100 percent schedular 
disability rating.  The report of the May 2009 VA examination 
reflects greater impairment than any of the previous medical 
evidence of record.  Not only was the GAF Score assigned by the 
examiner significantly lower (45 versus 55), but the examiner 
describes severe symptoms including hallucinations, paranoid 
ideation, homicidal ideation; none of which had previously been 
identified as present symptoms, let alone chronic symptoms.

In reaching this conclusion, we observe that the Veteran has 
experienced some severe recent physical problems beginning in 
2007, including recurrent heart problems, and a likely stroke.  
However, his medical care providers, including the therapist at 
the Vet Center and the psychiatric nurse practitioner who 
provides most of his care at the VA Medical Center, to include 
managing his prescription medications, did not view these 
problems as directly impacting the Veteran's mental health.  
Furthermore, the May 2009 VA examiner did not attribute any 
portion of the Veteran's decreased impairment to his physical 
problems.  We note as well, that with the exception of the March 
2006 examiner, no medical professional has attempted to 
separately identify symptomatology related to the Veteran's 
nonservice-connected personality disorder.  Thus, in our 
discussion, the Board will attribute the Veteran's mental health 
symptomatology to his service-connected disability, unless 
otherwise clearly identified.  

The assignment of GAF scores under 60 represents the assessments 
of mental health professionals that the veteran has "moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning."  With the exception of the lower GAF scores 
assigned during a brief period when the Veteran was hospitalized 
following his 2004 suicide attempt, the Veteran was consistently 
assigned GAF scores of 55 or higher throughout the appeal period 
prior to the May 2009 VA examination.  The GAF score of 45 to 50, 
assigned by the May 2009 examiner, however, reflects "serious 
symptoms or any serious impairment in social, occupational, or 
school functioning,."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, The American Psychiatric Association 
(1994), (DSM-IV).

Overall, we find that the evidence of record supports a 
disability rating of no higher than 70 percent prior to the May 
2009 VA examination.  At no point prior to the May 2009 
examination is total occupational and social impairment 
demonstrated for the record.  As noted above, persistent 
delusions or hallucinations were not reflected in the evidence 
prior to May 2009.  In our analysis, the Veteran's symptomatology 
does not rise to the level of the symptoms provided as examples 
of total occupational and social impairment in the General Rating 
Formula, prior to May 2009.  Mauerhan.  As of the May 2009 
examination, however, the Veteran's symptoms appear to have 
worsened to the point where his symptomatology could be viewed as 
analogous to that described in the General Rating Formula.  We 
place particular significance upon the examiner's assessment of 
the Veteran's rather bleak prognosis in conjunction with the 
reduced GAF score.  As the Veteran had been receiving (and 
hopefully continues to seek) regular mental health care, 
including therapy and pharmacologic intervention, the "very 
guarded" prognosis is indicative of a more permanent decline in 
his level of functioning.  

In reaching this conclusion, the Board wishes to emphasize that 
we are in no way "giving up" on this Veteran's eventual 
improvement by assigning a 100 percent disability rating as of 
May 2009.  Rather, we applaud his efforts to maintain balance in 
his life, given his severe mental health issues, combined with 
physical disease, and we encourage him to continue in his efforts 
to achieve greater wellness with the assistance of his wife, 
family, and his VA medical care providers; whose concern for him 
is apparent in their progress reports.  However, it is the 
responsibility of the Board to ensure that the most appropriate 
disability rating is assigned to reflect a Veteran's individual 
level of functioning at any particular given point in time.  
Therefore, we hold that while the preponderance of the evidence 
is against the assignment of a disability rating in excess of 70 
percent between February 2003 and May 2009, a 100 percent 
disability rating is warranted from May 2009 to the present.  The 
appeal is thus granted to this extent.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding 
or analogous Diagnostic Codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, 
VA has authorized the assignment of extraschedular ratings and 
provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, [C & P], upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Neither the RO nor the Board is permitted to assign 
an extraschedular rating in the first instance; rather the matter 
must initially be referred to those officials who possess the 
delegated authority to assign such a rating.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 
423 (2009).  

In the current case, the Board finds that the schedular criteria 
are adequate to evaluate the Veteran's level of disability and 
symptomatology with respect to PTSD and major depressive 
disorder.  No referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service would thus 
appear to be warranted.  With regard to the Veteran's contention 
that his service-connected disabilities cause unemployability; 
this claim is not yet ripe for review, as his claim for a total 
disability rating based upon unemployability due to service-
connected disability, assumed to include every possible theory of 
entitlement, is addressed in the REMAND portion of the decision 
below.


ORDER

An initial disability rating in excess of 70 percent for PTSD 
with major depressive disorder is denied from February 2003 until 
May 2009.

A 100 percent disability rating for PTSD with major depressive 
disorder is granted from May 2009, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Veteran's representative contends that if the Board is unable 
to assign a 100 percent schedular disability rating, then a total 
disability rating based upon unemployability should be awarded.  
In this case, the question of whether the Veteran was rendered 
unemployable due to PTSD with major depressive disorder between 
February 2003 and May 2009 remains following the grant reached 
above.

As a claim for a total disability rating based upon 
unemployability due to service-connected disability is part of an 
increased rating claim when such a claim is raised by the record 
(Rice v. Shinseki, 22 Vet. App. 447 (2009)), the analysis above 
applies to the question of whether the Veteran is rendered 
unemployable by his service-connected PTSD with major depressive 
disorder.  Especially in this case, when the Veteran's only 
service- connected disability is PTSD with major depressive 
disorder, to the total functional impact of these disabilities 
upon the Veteran's employability must be viewed as part and 
parcel of the increased rating claim.  Because he also has 
concurrently severe nonservice-connected physical disabilities, 
professional evaluation as to the effect of his PTSD with major 
depressive disorder upon his employability prior to May 2009 is 
needed.  

Although the veteran's claims file currently contains records 
reflecting his VA mental health treatment for the pertinent time 
period, we observe that complete records reflecting his care for 
his physical disabilities are not available for review.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore to facilitate an informed opinion as 
to the Veteran's employability during the time period at issue, 
his complete VA medical records reflecting the time period 
between February 2003 and May 2009 should be obtained for 
inclusion in the claims file.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete VA medical 
records, reflecting care for all 
disabilities at the Iowa City VA Medical 
Center, and any other VA facilities, 
between February 2003 and May 2009, should 
be obtained for inclusion in his claims 
file. 

2.  The Veteran's claims file should be 
provided to a VA medical professional with 
relevant expertise in the areas of 
occupational medicine, employability, and 
mental health, for review of the medical 
evidence pertaining to his mental and 
physical impairment during the time period 
between February 2003 and May 2009, and an 
opinion as to his employability during that 
time period.  The reviewer is requested to 
present an informed opinion as to whether 
the Veteran was rendered unemployable 
solely by his PTSD with major depressive 
disorder between February 2003 and May 
2009.  In reaching an informed conclusion, 
the reviewer is requested to specifically 
exclude all symptomatology related to the 
Veteran's nonservice-connected personality 
disorder and all physical impairment.  The 
opinion should be expressed in terms of 
whether the Veteran's unemployed status was 
"more, less, or equally likely" due solely 
to his service-connected psychiatric 
disabilities.  A complete explanation as to 
the conclusion reached should be included. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


